DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment, filed on March 29 of 2021, has been entered.  Claims 1, 3, 5, 7, 11, 12 and 14-20 have been amended.  Claims 2 and 4 have been cancelled.  Claims 21 and 22 have been added.  Claims 1, 3 and 5-22 are still pending in this application, with claims 1, 11 and 20 being independent.

Rejections Based on Prior Art
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 8, 10, 11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over HOLTEN (U.S. Pat. 6,578,983).

Regarding independent claim 1, HOLTEN discloses an illumination device (as seen in Figure 1) including an elongated light source L (as seen in Figure 1) configured to emit high angle light (light rays collected by element 13, as seen in Figure 1), moderate angle light (light rays collected by element 11, as seen in Figure 1), and direct angle light (light rays directly exiting element 1, as seen in Figure 1), the high angle light being emitted from the light source at a larger angle than the moderate angle light (as evidenced by Figure 1), and the moderate angle light being emitted from the light source at a larger angle than the direct angle light (as evidenced by Figure 1); and a reflector 1 (as seen in Figure 1) having a pair of vertically opposed symmetrical reflective surfaces 10 (as seen in Figure 1), each of the vertically opposed symmetrical reflective surfaces 10 being formed according to a local surface slope and redirection 13 (as seen in Figure 1) that is concave (as seen in Figure 1), and a second region 11 (as seen in Figure 1) that is convex (as seen in Figure 1); and a third region 12 (as seen in Figure 1) that terminates in a rim 12 (as seen in Figure 1), wherein for each of the vertically opposed symmetrical reflective surfaces 10: the first region 13 is formed proximate to a mounting location 20 of the elongated light source L (as seen in Figure 1), the first region being positioned to reflect high angle light emitted from the elongated light source L (as evidenced by Figure 1); and the second region 11 is formed on a distal side of the first region 13 relative to the mounting location 20 of the elongated light source L (as seen in Figure 1), the second region 11 being positioned to reflect moderate angle light emitted from the light source elongated L (as evidenced by Figure 1), the third region 12 being shaped based on a biconic surface relationship (as seen in Figure 1), the third region 12 being positioned and shaped to reflect directly emitted light from the light source L mounted within the reflector 1 into a substantially rectangular solid angle cone (as evidenced by Figure 1).

    PNG
    media_image1.png
    662
    852
    media_image1.png
    Greyscale

Figure 1 of U.S. Pat. 6,578,983 (HOLTEN), modified and annotated to clearly reference claimed structural elements and features.

HOLTEN fails to explicitly disclose the reflector 1 further having a pair of horizontally opposed symmetrical reflective surfaces, each also formed according to a local surface slope and redirection relationship so as to have a first region that is concave and formed proximate to a mounting location 20 of the light source L, and a second region that is convex and formed on a distal side of the first region relative to the mounting location 20 of the light source L.
However, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide both vertically and horizontally opposed symmetrical reflective surfaces 10 to the patented reflector of HOLTEN; one would have been motivated to achieve the predictable result of enabling the reflector to work with point-like light sources such as light bulbs. 

Regarding dependent claim 3, HOLTEN further discloses for each of the vertically and horizontally opposed symmetrical reflective surfaces 10, the rim 12 is formed on a distal side of the second region 11 relative to the mounting location 20 of the light source L (as seen in Figure 1). 

Regarding dependent claim 5, HOLTEN further discloses the reflector 1 redistributes light emitted from the light source L such that the illumination device outputs a field of illumination having a substantially uniform intensity of light (as seen in Figure 3). 

Regarding dependent claim 6, HOLTEN further discloses the field of illumination output from the illumination device has a substantially uniform intensity of light between a distance of 0.3 m and 5.0 m from the illumination device (as evidenced by Figure 3). 

Regarding dependent claim 8, HOLTEN discloses, or at least suggests, all the limitations of the claim (as previously detailed), except a lenticular optical diffuser that is located at a position opposing the light source and the reflector such that light emitted from light source and reflected by the reflector passes through the lenticular optical diffuser. 
However, the examiner takes Official Notice of the use and advantages of lenticular optical diffusers, specifically those used in combination with light sources and reflectors, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known lenticular optical diffuser in the patented apparatus of HOLTEN, as previously modified, to obtain the predictable result of enabling such apparatus to output a diffused uniform light pattern. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding dependent claim 10, HOLTEN discloses, or at least suggests, all the limitations of the claim (as previously detailed), except the light source being configured to emit infrared light. 
However, the examiner takes Official Notice of the use and advantages of infrared light sources being old and well known in the illumination art.  
KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385).

Regarding independent claim 11, HOLTEN discloses a system including at least two sets of illumination devices (as seen in Figure 1) that are arranged with a separation angle between a first direction of illumination of a first set of illumination devices and a second direction of illumination of a second set of illumination devices (separation angle substantially equal to zero, as seen in Figure 2), each of the at least two sets of illumination devices including an elongated light source L (as seen in Figure 1) configured to emit high angle light (light rays collected by element 13, as seen in Figure 1), moderate angle light (light rays collected by element 11, as seen in Figure 1), and direct angle light (light rays directly exiting element 1, as seen in Figure 1), the high angle light being emitted from the light source at a larger angle than the moderate angle light (as evidenced by Figure 1), and the moderate angle light being emitted from the light source at a larger angle than the direct angle light (as evidenced by Figure 1); and a reflector 1 (as seen in Figure 1) having a pair of vertically opposed symmetrical reflective surfaces 10 (as seen in Figure 1), each of the vertically opposed symmetrical reflective surfaces 10 being formed according to a local surface slope and redirection relationship so as to have a first region 13 (as seen in Figure 1) that is concave (as seen in Figure 1), and a second region 11 (as seen in Figure 1) that is convex (as seen in Figure 1); wherein for each of the vertically opposed symmetrical reflective surfaces 10: the first region 13 is formed proximate to a mounting location 20 of the elongated light source L (as seen in Figure 1), the first region being positioned to reflect high angle light emitted from the elongated light source L (as evidenced by Figure 1); and the second region 11 is formed on a distal side of the first region 13 relative to the mounting location 20 of the elongated light source L (as seen in Figure 1), the second region 11 being positioned to reflect moderate angle light emitted from the elongated light source L (as evidenced by Figure 1).
HOLTEN fails to explicitly disclose the reflector 1 further having a pair of horizontally opposed symmetrical reflective surfaces, each also formed according to a local surface slope and redirection relationship so as to have a first region that is concave and formed proximate to a mounting location 20 of the light source L, and a second region that is convex and formed on a distal side of the first region relative to the mounting location 20 of the light source L; or a camera device, with the at least two sets of illumination devices arranged to emit a substantially uniform field of illumination that covers a field of view of the camera device.
However, it has been long held by the courts that mere duplication of essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide both vertically and horizontally opposed symmetrical reflective surfaces 10 to the patented reflector of HOLTEN; one would have been motivated to achieve the predictable result of enabling the reflector to work with point-like light sources such as light bulbs.


Regarding dependent claim 14, HOLTEN discloses, or at least suggests, all the limitations of the claim (as previously detailed), except a lenticular optical diffuser that is located at a position opposing the light source and the reflector of the at least two sets of illumination devices such that light emitted from light source and reflected by the reflector passes through the lenticular optical diffuser. 
However, the examiner takes Official Notice of the use and advantages of lenticular optical diffusers, specifically those used in combination with light sources and reflectors, are old and well known in the illumination art.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to simply include a known lenticular optical diffuser in the patented apparatus of HOLTEN, as previously modified, to obtain the predictable result of enabling such apparatus to output a diffused uniform light pattern. (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385). 

Regarding dependent claim 15, HOLTEN further discloses, or at least suggests (as previously detailed) each of the vertically and horizontally opposed symmetrical reflective surfaces 10 of each illumination device are further formed so as to have a third region 12 (as seen in Figure 1) that terminates in a rim 12 (as seen in Figure 1). 

Regarding dependent claim 16, HOLTEN further discloses for each of the vertically and horizontally opposed symmetrical reflective surfaces 10 of each illumination device, the rim 12 is formed on a distal side of the second region 11 relative to the mounting location 20 of the light source L (as seen in Figure 1). 

Regarding dependent claim 17, HOLTEN further discloses for each of the vertically and horizontally opposed symmetrical reflective surfaces 10 of each illumination device, the rim 12 is shaped to frame directly emitted light from the light source L mounted within the reflector 1 into a substantially rectangular solid angle cone (as evidenced by Figure 1). 

Regarding dependent claim 18, HOLTEN further discloses the field of illumination output from the at least two sets illumination devices has a substantially uniform intensity of light between a distance of 0.3 m and 5.0 m from the illumination device (as evidenced by Figure 3).


Allowable Subject Matter
Claims 20-22 are allowed.

Claims 7, 9, 12, 13 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments, filed March 29 of 2021, have been fully considered but they are not persuasive.
 
Regarding the Examiner’s rejection of independent claim 1 under 35 U.S.C. 103 as being unpatentable over HOLTEN (U.S. Pat. 6,578,983), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically the third region being shaped based on a biconic surface relationship, the third region being positioned and shaped to reflect directly emitted light from the light source mounted within the reflector into a substantially rectangular solid angle cone.

Regarding the Examiner’s rejection of independent claim 11 under 35 U.S.C. 103 as being unpatentable over HOLTEN (U.S. Pat. 6,578,983), the applicant argues that the cited reference fails to disclose all the features of the claimed invention, specifically two sets of illumination devices arranged with a separation angle between a first direction of illumination of a first set of illumination devices and a second direction of illumination of a second set of illumination devices.

Regarding the Examiner’s rejection of claims 3, 5, 6, 8, 10, and 14-18, the applicant present no arguments, except stating that such claims depend directly, or indirectly, from independent claims 1 or 11, and would be allowable when/if the independent claims are allowed.  Applicant’s failure to distinctly and specifically traverse such rejections, as required by 37 C.F.R. 1.111(b), has been interpreted as an admission that the individual features added by claim s 3, 5, 6, 8, 10, and 14-18 fail to 

In response to applicant’s arguments that HOLTEN (U.S. Pat. 6,578,983) failed to disclose individually, or even suggest in combination with the knowledge readily available to one of ordinary skill in the art, the third region being shaped based on a biconic surface relationship, the applicant is respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, it is first noted that the shape intended to be defined by the recitation “shaped based on a biconic surface relationship” is not defined, therefore such “shape” has being broadly interpreted as any shape based on any biconic relationship, and meeting all the other structural limitations and functional limitations defined by the claim. The third region 12 of the patented reflector of HOLTEN was broadly considered as having a shape based on a biconic relationship as such region 12 is positioned and shaped to reflect directly emitted light from the light source L (as seen in Figure 1) into a substantially rectangular solid angle cone (as evidenced by Figure 1).
In addition, while the structural and functional differences between the patented device of HOLTEN and the illumination device detailed in applicant’s description and drawings are recognized and acknowledged, the applicant is reminded that it is the In re Prater, 162 USPQ 541 (CCPA 1969). 

In response to applicant’s arguments that HOLTEN (U.S. Pat. 6,578,983) failed to disclose individually, or even suggest in combination with the knowledge readily available to one of ordinary skill in the art, at least two sets of illumination devices arranged with a separation angle between a first direction of illumination of a first set of illumination devices and a second direction of illumination of a second set of illumination devices, the applicant is once again respectfully advised that while the claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 70 USPQ2d 1827 (Fed. Cir. May 13, 2004). 
In this case, HOLTEN discloses, as admitted by the applicant, at least two sets of illumination devices arranged side-by-side in a housing 30. While the applicant concludes that such arrangement fails to disclose a separation angle (i.e. that there is no separation angle between the illumination devices provided in housing 30), such .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ismael Negron whose telephone number is (571) 272-
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jong-Suk (James) Lee, can be reached on (571) 272-7044.  The facsimile machine number for the Art Group is (571) 273-8300.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, go to http://pair-direct.uspto.gov.  Should you have questions on access to Private PAIR system, contact the Electronic Business Center (EBC) toll-free at 866-217-9197.



/ISMAEL NEGRON/Primary Examiner
Art Unit 2875